AFFIRMED; Opinion Filed November 27, 2013.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00282-CR
                                       No. 05-13-00284-CR

                              SHAWN MARIE HART, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-56023-T, F12-51255-T

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Fillmore
                                     Opinion by Justice Lang

       Shawn Marie Hart appeals her convictions, following the adjudication of her guilt, for

prostitution, having three or more prior prostitution convictions. See TEX. PENAL CODE ANN.

§ 43.02(a)(1), (c)(2) (West Supp. 2013). The trial court assessed punishment at two years’

confinement in state jail in each case, probated for three years. See TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 15(f)(2) (West Supp. 2013). The trial court’s judgments include orders that

appellant pay $394 and $244 in court costs.      In two issues, appellant contends the evidence is

insufficient to support the trial court’s orders that she pay court costs. We affirm the trial court’s

judgments.
       Appellant contends the evidence is insufficient in each case to support the trial court’s

order that she pay $394 and $244 in court costs because the clerk’s records do not contain bills of

costs. The State responds that appellant should not be permitted to contest the amount of court

costs imposed as a condition of her probation in one case, and the records contain sufficient

evidence to support of a portion of the court costs assessed.

       If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

       The clerk’s records in these cases initially did not contain the bills of costs.       We,

however, ordered the Dallas County District Clerk to file supplemental records containing

certified bills of costs associated with the cases, and the clerk did so. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant item

has been omitted).     Appellant’s complaints that the evidence is insufficient to support the

imposition of costs because the clerk’s records did not contain bills of costs are now moot. See

Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29,

2013, pet. filed); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We

overrule her two issues.

       In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bills of costs in the supplemental records are not “proper bill[s] of costs”




                                                 -2-
and the bills of costs were not filed in the trial court or brought to the trial court’s attention

before costs were entered in the judgments. We reject both arguments.

       Appellant first contends that the bills of costs in the record are not “proper bill[s] of

costs” because they are “unsigned, unsworn computer printout[s].” Appellant acknowledges the

district clerk has certified that the documents constitute costs that have accrued to date,” but says

this does not “set out the costs as required by statute.” The code of criminal procedure requires

only that a bill of costs be certified and signed “by the officer who charged the cost or the officer

who is entitled to receive payment for the cost,” “stating the costs that have accrued” if the cause

is appealed. See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006. Here, in each case, the district

clerk provided a “Bill of Costs Certification” containing the costs that have accrued to date in the

respective cases, and the documents are certified and signed by the district clerk. Because the

documents meet the mandate of the code of criminal procedure, we conclude appellant’s

objection that the bills of costs are not “proper” lacks merit. See Coronel, 2013 WL 3874446, at

*4.

       Appellant further argues there is no indication the bills of costs were filed in the trial

court or brought to the trial court’s attention before costs were entered in the judgments.

However, there is no requirement that a bill of costs be presented to the trial court at any time

before judgment. See id. at *5. We overrule appellant’s objection to the supplemental record.

       We affirm the trial court’s judgment.

                                                       /Douglas Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130282F.U05

                                                 -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SHAWN MARIE HART, Appellant                       Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00282-CR       V.                       F12-56023-T).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      FitzGerald and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 27, 2013.




                                                         /Douglas Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SHAWN MARIE HART, Appellant                       Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00284-CR       V.                       F13-51255--T).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      FitzGerald and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 27, 2013.




                                                         /Douglas Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -5-